DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 4/14/2022.  Since the initial filing, claims 1, 2 and 16 have been amended and no claims have been added or cancelled.  Thus, claims 1-24 are pending in the application.
In regards to the previous 103 rejections, applicant has amended and these rejections have therefore been withdrawn with new rejections entered below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the patient" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “a patient” to overcome this rejection.
Claim 16 recites the limitation "the patient" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “a patient” to overcome this rejection.
Dependent claims inherit the rejections of the preceding claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clapp (US 2016/0151232) in view of Van Brunt (US 2004/0097842) and Rock (US 2017/0007494).
In regards to claim 1, Clapp discloses a high frequency chest wall oscillation apparatus (system 10, title, abstract, paragraph 35) comprising a housing (system 10 includes shell or housing 70, paragraph 43), an air pulse generator carried by the housing (system 10 includes air flow generator 12, paragraph 36), circuitry carried by the housing and configured to control the air pulse generator (controller 160, paragraph 36), and a control panel carried by the housing and coupled to the circuitry (visual display 73, paragraph 43), the control panel permitting a user to select at least two treatment options (display 73 presents options for use, paragraph 47 line 6-8, paragraph 52 line 5-11) comprising application of pressure pulses from the air pulse generator to a chest of a patient (air pulses transferred from generator 12 to vest 18, paragraph 50), the control panel permitting a user to select first and second respiratory ailments to be treated by application of pressure pulses from the air pulse generator to a chest of a patient (paragraph 3 and 51-53).
While Clapp des not explicitly disclose wherein a first range of selectable baseline pressure for the first respiratory ailment is different than the second range of selectable baseline pressure for the second respiratory ailment, Clapp does teach wherein the device may store multiple therapy modes with individualized parameters (paragraph 53-55) and that one of the adjustable parameters is baseline pressure (paragraph 54).  Further, baseline pressure represents a variable that may be optimized through routine experimentation (see MPEP 2144.05 II A).  With respect to routine optimization, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges which result from routine experimentation.  Additionally, baseline pressure is also representative of a results-effective variable (see MPEP 2144.05 II B), the baseline pressure results in a recognized result to maximize the effectiveness of the oscillatory pressure (Van Brunt: paragraph 91) , and where there is a design need for such a results-effective variable to be optimized, alongside a finite number of solutions, under the KSR ruling, optimizing pertinent ranges would be "obvious to try," and therefore not patentably distinct over the prior art.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clapp wherein the first range of selectable baseline pressures has a maximum baseline pressure greater than a maximum baseline pressure of the second range of selectable baseline pressures as the baseline pressures may be optimized through experimentation to compensate for variable device sizes or needed tightness (Van Brunt: paragraph 62 line 8-10) to ensure the most effective treatment (Van Brunt: paragraph 91).
Clapp does not disclose wherein the control panel has a first button labeled with a first respiratory ailment of the patient and corresponding to a treatment required for the first respiratory ailment, the control panel further having a second button labeled with a second respiratory ailment of the patient and corresponding to a treatment required for the second respiratory ailment, wherein the user may select one of the first button or the second button, wherein selecting the first button applies pressure pulses from the air generator to a chest of the patient configured to treat the first respiratory ailment and selecting the second button applies pressure pulses from the air generator to the chest of the patient configured to treat the second respiratory ailment.
However, Rock teaches the control panel having labeled buttons (paragraph 43 line 8-10) that control functions and operations of the device and allow for selection between options (navigation between pages, tabs, screens or other elements, paragraph 43 line 18-20 and paragraph 45).
While Rock does not explicitly teach “labeled” there would need to be some form of naming or identification to correlate between the navigation buttons and the options provided by the tabs/pages which may be considered labels.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clapp wherein the control panel has a first button labeled with a first respiratory ailment of the patient and corresponding to a treatment required for the first respiratory ailment, the control panel further having a second button labeled with a second respiratory ailment of the patient and corresponding to a treatment required for the second respiratory ailment, wherein the user may select one of the first button or the second button, wherein selecting the first button applies pressure pulses from the air generator to a chest of the patient configured to treat the first respiratory ailment and selecting the second button applies pressure pulses from the air generator to the chest of the patient configured to treat the second respiratory ailment as taught by Rock as this would provide an easy and efficient means of navigating the system to provide the best treatment.
In regards to claim 2, Clapp in view of Van Brunt and Rock teaches the device of claim 1.
Clapp does not discloses wherein the control panel comprises a display screen with selectable buttons adjacent to the display screen.  
However, Van Brunt teaches wherein the control panel comprises a display screen with selectable buttons adjacent to the display screen (paragraph 43-45).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clapp wherein the control panel comprises a display screen with selectable buttons adjacent to the display screen as taught by Van Brunt as this would allow for easy adjustment of parameters and settings so as to most effectively use the device.
In regards to claim 3, Clapp in view of Van Brunt and Rock teaches the device of claim 1 and Clapp further discloses wherein the control panel comprises a touchscreen display (paragraph 47 line 3-4).
In regards to claim 4, Clapp in view of Van Brunt and Rock teaches the device of claim 1 and Clapp further discloses wherein the first respiratory ailment is cystic fibrosis (paragraph 3 line 3).
In regards to claim 5, Clapp in view of Van Brunt and Rock teaches the device of claim 4 and Clapp further teaches wherein the second respiratory ailment is one of bronchiectasis (paragraph 3 line 3) or a neuromuscular ailment (paragraph 3 line 5).
In regards to claim 6, Clapp in view of Van Brunt and Rock teaches the device of claim 1.
While Clapp does not explicitly disclose wherein the first range of selectable baseline pressures has a maximum baseline pressure greater than a maximum baseline pressure of the second range of selectable baseline pressures, Clapp does teach wherein the device may store multiple therapy modes with individualized parameters (paragraph 53-55) and that one of the adjustable parameters is baseline pressure (paragraph 54).  Further, baseline pressure represents a variable that may be optimized through routine experimentation (see MPEP 2144.05 II A).  With respect to routine optimization, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges which result from routine experimentation.  Additionally, baseline pressure is also representative of a results-effective variable (see MPEP 2144.05 II B), the baseline pressure results in a recognized result of maximize the effectiveness of the oscillatory pressure (Van Brunt: paragraph 91) , and where there is a design need for such a results-effective variable to be optimized, alongside a finite number of solutions, under the KSR ruling, optimizing pertinent ranges would be "obvious to try," and therefore not patentably distinct over the prior art.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clapp wherein the first range of selectable baseline pressures has a maximum baseline pressure greater than a maximum baseline pressure of the second range of selectable baseline pressures as the baseline pressures may be optimized through experimentation to compensate for variable device sizes or needed tightness (Van Brunt: paragraph 62 line 8-10) to ensure the most effective treatment (Van Brunt: paragraph 91).
In regards to claim 7, Clapp in view of Van Brunt and Rock teaches the device of claim 6.
While Clapp does not explicitly disclose wherein the first range of selectable baseline pressures has a minimum baseline pressure greater than a minimum baseline pressure of the second range of selectable baseline pressures, Clapp does teach wherein the device may store multiple therapy modes with individualized parameters (paragraph 53-55) and that one of the adjustable parameters is baseline pressure (paragraph 54).  Further, baseline pressure represents a variable that may be optimized through routine experimentation (see MPEP 2144.05 II A).  With respect to routine optimization, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges which result from routine experimentation.  Additionally, baseline pressure is also representative of a results-effective variable (see MPEP 2144.05 II B), the baseline pressure results in a recognized result of maximize the effectiveness of the oscillatory pressure (Van Brunt: paragraph 91) , and where there is a design need for such a results-effective variable to be optimized, alongside a finite number of solutions, under the KSR ruling, optimizing pertinent ranges would be "obvious to try," and therefore not patentably distinct over the prior art.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clapp wherein the first range of selectable baseline pressures has a minimum baseline pressure greater than a minimum baseline pressure of the second range of selectable baseline pressures as the baseline pressures may be optimized through experimentation to compensate for variable device sizes or needed tightness (Van Brunt: paragraph 62 line 8-10) to ensure the most effective treatment (Van Brunt: paragraph 91).
In regards to claim 8, Clapp in view of Van Brunt and Rock teaches the device of claim 1.
While Clapp does not explicitly disclose wherein a mean baseline pressure of the first range of selectable baseline pressures is more than half of a mean baseline pressure of the second range of selectable baseline pressures, Clapp does teach wherein the device may store multiple therapy modes with individualized parameters (paragraph 53-55) and that one of the adjustable parameters is baseline pressure (paragraph 54).  Further, baseline pressure represents a variable that may be optimized through routine experimentation (see MPEP 2144.05 II A).  With respect to routine optimization, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges which result from routine experimentation.  Additionally, baseline pressure is also representative of a results-effective variable (see MPEP 2144.05 II B), the baseline pressure results in a recognized result of maximize the effectiveness of the oscillatory pressure (Van Brunt: paragraph 91) , and where there is a design need for such a results-effective variable to be optimized, alongside a finite number of solutions, under the KSR ruling, optimizing pertinent ranges would be "obvious to try," and therefore not patentably distinct over the prior art.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clapp wherein a mean baseline pressure of the first range of selectable baseline pressures is more than half of a mean baseline pressure of the second range of selectable baseline pressures as the baseline pressures may be optimized through experimentation to compensate for variable device sizes or needed tightness (Van Brunt: paragraph 62 line 8-10) to ensure the most effective treatment (Van Brunt: paragraph 91).
In regards to claim 9, Clapp in view of Van Brunt and Rock teaches the device of claim 8.
While Clapp does not explicitly disclose wherein the mean baseline pressure of the first range of selectable baseline pressures is at least one kPA greater than the mean baseline pressure of the second range of selectable baseline pressures, Clapp does teach wherein the device may store multiple therapy modes with individualized parameters (paragraph 53-55) and that one of the adjustable parameters is baseline pressure (paragraph 54).  Further, baseline pressure represents a variable that may be optimized through routine experimentation (see MPEP 2144.05 II A).  With respect to routine optimization, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges which result from routine experimentation.  Additionally, baseline pressure is also representative of a results-effective variable (see MPEP 2144.05 II B), the baseline pressure results in a recognized result of maximize the effectiveness of the oscillatory pressure (Van Brunt: paragraph 91) , and where there is a design need for such a results-effective variable to be optimized, alongside a finite number of solutions, under the KSR ruling, optimizing pertinent ranges would be "obvious to try," and therefore not patentably distinct over the prior art.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clapp wherein the mean baseline pressure of the first range of selectable baseline pressures is at least one kPA greater than the mean baseline pressure of the second range of selectable baseline pressures as the baseline pressures may be optimized through experimentation to compensate for variable device sizes or needed tightness (Van Brunt: paragraph 62 line 8-10) to ensure the most effective treatment (Van Brunt: paragraph 91).
In regards to claim 10, Clapp in view of Van Brunt and Rock teaches the device of claim 1.
While Clapp does not explicitly disclose wherein the first range of selectable baseline pressures is between 2 kPa and 4.5 kPa, Clapp does teach wherein the device may store multiple therapy modes with individualized parameters (paragraph 53-55) and that one of the adjustable parameters is baseline pressure (paragraph 54).  
Further, Van Brunt teaches wherein the first range of selectable baseline pressures is between 2 kPa and 4.5 kPa (largest min/max pressure range the blower may be set to is 0.1 psi, equaling 0.69 kPa, to 1.2 psi, equaling 8.27 kPa, paragraph 83).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clapp wherein the first range of selectable baseline pressures is between 2 kPa and 4.5 kPa as taught by Van Brunt as such pressure may be selected to compensate for variable device sizes or needed tightness (Van Brunt: paragraph 62 line 8-10) to ensure the most effective treatment (Van Brunt: paragraph 91).  Further, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I).
In regards to claim 11, Clapp in view of Van Brunt and Rock teaches the device of claim 10.
While Clapp does not explicitly disclose wherein the first range of selectable baseline pressures is between 1 kPa and 3 kPa, Clapp does teach wherein the device may store multiple therapy modes with individualized parameters (paragraph 53-55) and that one of the adjustable parameters is baseline pressure (paragraph 54).  
Further, Van Brunt teaches wherein the second range of selectable baseline pressures is between 1 kPa and 3 kPa (largest min/max pressure range the blower may be set to is 0.1 psi, equaling 0.69 kPa, to 1.2 psi, equaling 8.27 kPa, paragraph 83).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clapp wherein the first range of selectable baseline pressures is between 1 kPa and 3 kPa as taught by Van Brunt as such pressure may be selected to compensate for variable device sizes or needed tightness (Van Brunt: paragraph 62 line 8-10) to ensure the most effective treatment (Van Brunt: paragraph 91).  Further, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I).
In regards to claim 12, Clapp in view of Van Brunt and Rock teaches the device of claim 1.
While Clapp does not explicitly disclose wherein a first time limit for applying the pressure pulses for the first respiratory ailment is different than a second time limit for applying the pressure pulses for the second respiratory ailment, Clapp does teach wherein the device may store multiple therapy modes with individualized parameters (paragraph 53-55) and that one of the adjustable parameters is treatment time (paragraph 50 and 54 line 14-17).  Further, time limit represents a variable that may be optimized through routine experimentation (see MPEP 2144.05 II A).  With respect to routine optimization, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges which result from routine experimentation.  Additionally, time limit is also representative of a results-effective variable (see MPEP 2144.05 II B), the time limit results in a recognized result of balancing maximum effectiveness of treatment without extending beyond a point at which the user may experience discomfort or injury.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clapp wherein a first time limit for applying the pressure pulses for the first respiratory ailment is different than a second time limit for applying the pressure pulses for the second respiratory ailment as the time limit may be optimized through experimentation ensure the most effective treatment.
In regards to claim 13, Clapp in view of Van Brunt and Rock teaches the device of claim 1.
While Clapp does not explicitly disclose wherein a first frequency of the pressure pulses for the first respiratory ailment is different than a second frequency of the pressure pulses for the second respiratory ailment, Clapp does teach wherein the device may store multiple therapy modes with individualized parameters (paragraph 53-55) and that one of the adjustable parameters is frequency (paragraph 37 and 54 line 11-17).  Further, frequency represents a variable that may be optimized through routine experimentation (see MPEP 2144.05 II A).  With respect to routine optimization, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges which result from routine experimentation.  Additionally, frequency is also representative of a results-effective variable (see MPEP 2144.05 II B), the frequency results in a recognized result of maximize the effectiveness of the oscillatory pressure (Van Brunt: paragraph 51), and where there is a design need for such a results-effective variable to be optimized, alongside a finite number of solutions, under the KSR ruling, optimizing pertinent ranges would be "obvious to try," and therefore not patentably distinct over the prior art.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clapp wherein a first frequency of the pressure pulses for the first respiratory ailment is different than a second frequency of the pressure pulses for the second respiratory ailment as the frequency may be optimized through experimentation ensure the most effective treatment (Van Brunt: paragraph 51).
In regards to claim 14, Clapp in view of Van Brunt and Rock teaches the device of claim 13.
While Clapp does not explicitly disclose wherein the first frequency is greater than the second frequency, Clapp does teach wherein the device may store multiple therapy modes with individualized parameters (paragraph 53-55) and that one of the adjustable parameters is frequency (paragraph 37).  Further, frequency represents a variable that may be optimized through routine experimentation (see MPEP 2144.05 II A).  With respect to routine optimization, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges which result from routine experimentation.  Additionally, frequency is also representative of a results-effective variable (see MPEP 2144.05 II B), the frequency results in a recognized result of maximize the effectiveness of the oscillatory pressure (Van Brunt: paragraph 51), and where there is a design need for such a results-effective variable to be optimized, alongside a finite number of solutions, under the KSR ruling, optimizing pertinent ranges would be "obvious to try," and therefore not patentably distinct over the prior art.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clapp wherein the first frequency is greater than the second frequency as the frequency may be optimized through experimentation ensure the most effective treatment (Van Brunt: paragraph 51).
In regards to claim 15, Clapp in view of Van Brunt and Rock teaches the device of claim 13.
While Clapp does not explicitly disclose wherein the second frequency is greater than the first frequency, Clapp does teach wherein the device may store multiple therapy modes with individualized parameters (paragraph 53-55) and that one of the adjustable parameters is frequency (paragraph 37).  Further, frequency represents a variable that may be optimized through routine experimentation (see MPEP 2144.05 II A).  With respect to routine optimization, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges which result from routine experimentation.  Additionally, frequency is also representative of a results-effective variable (see MPEP 2144.05 II B), the frequency results in a recognized result of maximize the effectiveness of the oscillatory pressure (Van Brunt: paragraph 51), and where there is a design need for such a results-effective variable to be optimized, alongside a finite number of solutions, under the KSR ruling, optimizing pertinent ranges would be "obvious to try," and therefore not patentably distinct over the prior art.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clapp wherein the second frequency is greater than the first frequency as the frequency may be optimized through experimentation ensure the most effective treatment (Van Brunt: paragraph 51).
In regards to claim 16, Clapp discloses a high frequency chest wall oscillation apparatus (system 10, title, abstract, paragraph 35) comprising a housing (system 10 includes shell or housing 70, paragraph 43), an air pulse generator carried by the housing (system 10 includes air flow generator 12, paragraph 36), circuitry carried by the housing and configured to control the air pulse generator (controller 160, paragraph 36), and a control panel carried by the housing and coupled to the circuitry (visual display 73, paragraph 43), the control panel permitting a user to select first and second respiratory ailments to be treated by application of pressure pulses from the air pulse generator to a chest of a patient (display 73 presents options for use, paragraph 47 line 6-8, paragraph 52 line 5-11, paragraph 51 and 52).
While Clapp does not explicitly disclose wherein a first frequency of the pressure pulses for the first respiratory ailment is different than a second frequency of the pressure pulses for the second respiratory ailment, Clapp does teach wherein the device may store multiple therapy modes with individualized parameters (paragraph 53-55) and that one of the adjustable parameters is frequency (paragraph 37 and 54 line 11-17).  Further, frequency represents a variable that may be optimized through routine experimentation (see MPEP 2144.05 II A).  With respect to routine optimization, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges which result from routine experimentation.  Additionally, frequency is also representative of a results-effective variable (see MPEP 2144.05 II B), the frequency results in a recognized result of maximize the effectiveness of the oscillatory pressure (Van Brunt: paragraph 51), and where there is a design need for such a results-effective variable to be optimized, alongside a finite number of solutions, under the KSR ruling, optimizing pertinent ranges would be "obvious to try," and therefore not patentably distinct over the prior art.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clapp wherein a first frequency of the pressure pulses for the first respiratory ailment is different than a second frequency of the pressure pulses for the second respiratory ailment as the frequency may be optimized through experimentation ensure the most effective treatment (Van Brunt: paragraph 51).
Clapp does not disclose wherein the control panel has a first button labeled with a first respiratory ailment of the patient and corresponding to a treatment required for the first respiratory ailment, the control panel further having a second button labeled with a second respiratory ailment of the patient and corresponding to a treatment required for the second respiratory ailment, wherein the user may select one of the first button or the second button, wherein selecting the first button applies pressure pulses from the air generator to a chest of the patient configured to treat the first respiratory ailment and selecting the second button applies pressure pulses from the air generator to the chest of the patient configured to treat the second respiratory ailment.
However, Rock teaches the control panel having labeled buttons (paragraph 43 line 8-10) that control functions and operations of the device and allow for selection between options (navigation between pages, tabs, screens or other elements, paragraph 43 line 18-20 and paragraph 45).
While Rock does not explicitly teach “labeled” there would need to be some form of naming or identification to correlate between the navigation buttons and the options provided byt the tabs/pages which may be considered labels.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clapp wherein the control panel has a first button labeled with a first respiratory ailment of the patient and corresponding to a treatment required for the first respiratory ailment, the control panel further having a second button labeled with a second respiratory ailment of the patient and corresponding to a treatment required for the second respiratory ailment, wherein the user may select one of the first button or the second button, wherein selecting the first button applies pressure pulses from the air generator to a chest of the patient configured to treat the first respiratory ailment and selecting the second button applies pressure pulses from the air generator to the chest of the patient configured to treat the second respiratory ailment as taught by Rock as this would provide an easy and efficient means of navigating the system to provide the best treatment.
In regards to claim 17, Clapp in view of Van Brunt and Rock teaches the device of claim 16.
While Clapp does not explicitly disclose wherein a maximum baseline pressure of a first range of selectable baseline pressures of the pressure pulses for the first respiratory ailment is greater than a maximum baseline pressure of a second range of selectable baseline pressures of the pressure pulses for the second respiratory ailment, Clapp does teach wherein the device may store multiple therapy modes with individualized parameters (paragraph 53-55) and that one of the adjustable parameters is baseline pressure (paragraph 54).  Further, baseline pressure represents a variable that may be optimized through routine experimentation (see MPEP 2144.05 II A).  With respect to routine optimization, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges which result from routine experimentation.  Additionally, baseline pressure is also representative of a results-effective variable (see MPEP 2144.05 II B), the baseline pressure results in a recognized result of maximize the effectiveness of the oscillatory pressure (Van Brunt: paragraph 91) , and where there is a design need for such a results-effective variable to be optimized, alongside a finite number of solutions, under the KSR ruling, optimizing pertinent ranges would be "obvious to try," and therefore not patentably distinct over the prior art.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clapp wherein a maximum baseline pressure of a first range of selectable baseline pressures of the pressure pulses for the first respiratory ailment is greater than a maximum baseline pressure of a second range of selectable baseline pressures of the pressure pulses for the second respiratory ailment as the baseline pressures may be optimized through experimentation to compensate for variable device sizes or needed tightness (Van Brunt: paragraph 62 line 8-10) to ensure the most effective treatment (Van Brunt: paragraph 91).
In regards to claim 18, Clapp in view of Van Brunt and Rock teaches the device of claim 17.
While Clapp does not explicitly disclose wherein a minimum baseline pressure of a first range of selectable baseline pressures of the pressure pulses for the first respiratory ailment is greater than a minimum baseline pressure of a second range of selectable baseline pressures of the pressure pulses for the second respiratory ailment, Clapp does teach wherein the device may store multiple therapy modes with individualized parameters (paragraph 53-55) and that one of the adjustable parameters is baseline pressure (paragraph 54).  Further, baseline pressure represents a variable that may be optimized through routine experimentation (see MPEP 2144.05 II A).  With respect to routine optimization, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges which result from routine experimentation.  Additionally, baseline pressure is also representative of a results-effective variable (see MPEP 2144.05 II B), the baseline pressure results in a recognized result of maximize the effectiveness of the oscillatory pressure (Van Brunt: paragraph 91) , and where there is a design need for such a results-effective variable to be optimized, alongside a finite number of solutions, under the KSR ruling, optimizing pertinent ranges would be "obvious to try," and therefore not patentably distinct over the prior art.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clapp wherein a minimum baseline pressure of a first range of selectable baseline pressures of the pressure pulses for the first respiratory ailment is greater than a minimum baseline pressure of a second range of selectable baseline pressures of the pressure pulses for the second respiratory ailment as the baseline pressures may be optimized through experimentation to compensate for variable device sizes or needed tightness (Van Brunt: paragraph 62 line 8-10) to ensure the most effective treatment (Van Brunt: paragraph 91).
In regards to claim 19, Clapp in view of Van Brunt and Rock teaches the device of claim 17.
While Clapp does not explicitly disclose wherein a mean baseline pressure of the first range of selectable baseline pressures is more than half of a mean baseline pressure of the second range of selectable baseline pressures, Clapp does teach wherein the device may store multiple therapy modes with individualized parameters (paragraph 53-55) and that one of the adjustable parameters is baseline pressure (paragraph 54).  Further, baseline pressure represents a variable that may be optimized through routine experimentation (see MPEP 2144.05 II A).  With respect to routine optimization, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges which result from routine experimentation.  Additionally, baseline pressure is also representative of a results-effective variable (see MPEP 2144.05 II B), the baseline pressure results in a recognized result of maximize the effectiveness of the oscillatory pressure (Van Brunt: paragraph 91) , and where there is a design need for such a results-effective variable to be optimized, alongside a finite number of solutions, under the KSR ruling, optimizing pertinent ranges would be "obvious to try," and therefore not patentably distinct over the prior art.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clapp wherein a mean baseline pressure of the first range of selectable baseline pressures is more than half of a mean baseline pressure of the second range of selectable baseline pressures as the baseline pressures may be optimized through experimentation to compensate for variable device sizes or needed tightness (Van Brunt: paragraph 62 line 8-10) to ensure the most effective treatment (Van Brunt: paragraph 91).
In regards to claim 20, Clapp in view of Van Brunt and Rock teaches the device of claim 19.
While Clapp does not explicitly disclose wherein the mean baseline pressure of the first range of selectable baseline pressures is at least one kPA greater than the mean baseline pressure of the second range of selectable baseline pressures, Clapp does teach wherein the device may store multiple therapy modes with individualized parameters (paragraph 53-55) and that one of the adjustable parameters is baseline pressure (paragraph 54).  Further, baseline pressure represents a variable that may be optimized through routine experimentation (see MPEP 2144.05 II A).  With respect to routine optimization, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges which result from routine experimentation.  Additionally, baseline pressure is also representative of a results-effective variable (see MPEP 2144.05 II B), the baseline pressure results in a recognized result of maximize the effectiveness of the oscillatory pressure (Van Brunt: paragraph 91) , and where there is a design need for such a results-effective variable to be optimized, alongside a finite number of solutions, under the KSR ruling, optimizing pertinent ranges would be "obvious to try," and therefore not patentably distinct over the prior art.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clapp wherein the mean baseline pressure of the first range of selectable baseline pressures is at least one kPA greater than the mean baseline pressure of the second range of selectable baseline pressures as the baseline pressures may be optimized through experimentation to compensate for variable device sizes or needed tightness (Van Brunt: paragraph 62 line 8-10) to ensure the most effective treatment (Van Brunt: paragraph 91).
In regards to claim 21, Clapp in view of Van Brunt and Rock teaches the device of claim 17.
While Clapp does not explicitly disclose wherein the first range of selectable baseline pressures is between 2 kPa and 4.5 kPa, Clapp does teach wherein the device may store multiple therapy modes with individualized parameters (paragraph 53-55) and that one of the adjustable parameters is baseline pressure (paragraph 54).  
Further, Van Brunt teaches wherein the first range of selectable baseline pressures is between 2 kPa and 4.5 kPa, and the second range of selectable baseline pressures is between 1 kPa and 3 kPa (largest min/max pressure range the blower may be set to is 0.1 psi, equaling 0.69 kPa, to 1.2 psi, equaling 8.27 kPa, paragraph 83).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clapp wherein the first range of selectable baseline pressures is between 2 kPa and 4.5 kPa, and the second range of selectable baseline pressures is between 1 kPa and 3 kPa as taught by Van Brunt as such pressure may be selected to compensate for variable device sizes or needed tightness (Van Brunt: paragraph 62 line 8-10) to ensure the most effective treatment (Van Brunt: paragraph 91).  Further, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I).
In regards to claim 22, Clapp in view of Van Brunt and Rock teaches the device of claim 16 and Clapp further discloses wherein: the first respiratory ailment is cystic fibrosis (paragraph 3 line 3), and the second respiratory ailment is one of bronchiectasis (paragraph 3 line 3) or a neuromuscular ailment (paragraph 3 line 5).
In regards to claim 23, Clapp in view of Van Brunt and Rock teaches the device of claim 16 and Clapp further discloses wherein a first time limit for applying the pressure pulses for the first respiratory ailment is different than a second time limit for applying the pressure pulses for the second respiratory ailment (paragraph 54 line 14-17).
While Clapp does not explicitly disclose wherein a first time limit for applying the pressure pulses for the first respiratory ailment is different than a second time limit for applying the pressure pulses for the second respiratory ailment, Clapp does teach wherein the device may store multiple therapy modes with individualized parameters (paragraph 53-55) and that one of the adjustable parameters is treatment time (paragraph 50 and 54 line 14-17).  Further, time limit represents a variable that may be optimized through routine experimentation (see MPEP 2144.05 II A).  With respect to routine optimization, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges which result from routine experimentation.  Additionally, time limit is also representative of a results-effective variable (see MPEP 2144.05 II B), the time limit results in a recognized result of balancing maximum effectiveness of treatment without extending beyond a point at which the user may experience discomfort or injury.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clapp wherein a first time limit for applying the pressure pulses for the first respiratory ailment is different than a second time limit for applying the pressure pulses for the second respiratory ailment as the time limit may be optimized through experimentation ensure the most effective treatment.
In regards to claim 24, Clapp in view of Van Brunt and Rock teaches the device of claim 16.
Clapp further discloses wherein the circuitry controls the air pulse generator by transmitting a current to the air pulse generator, wherein the current is adjustable to adjust an intensity of the pressure pulses from the air pulse generator (paragraph 50).
Response to Arguments
In regards to the arguments concerning the independent claims, these arguments concern the amendments made to the claims and are addressed in the new rejections entered above.
In regards to the arguments concerning the dependent claims, these concern the dependency of the claims and are addressed in the rejections of the independent claims 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE WOLFF/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785